 1
                                                                        FILED IN THE
                                                                    U.S. DISTRICT COURT
                                                              EASTERN DISTRICT OF WASHINGTON
 2
                                                              Nov 20, 2018
 3                     UNITED STATES DISTRICT COURT
                                                     SEAN F. M AVOY, CLERK C
                      EASTERN DISTRICT OF WASHINGTON
 4
     UNITED STATES OF AMERICA ex             No. 4:14-CV-05002-SMJ
 5   rel. SALINA SAVAGE, qui tam as
     Relator; and SAVAGE LOGISTICS           ORDER GRANTING LEAVE TO
 6   LLC, qui tam as Relator,                AMEND COMPLAINT

 7                          Plaintiffs,

 8              v.

 9   CH2M HILL PLATEAU
     REMEDIATION COMPANY;
10   PHOENIX ENTERPRISES
     NORTHWEST LLC (PENW);
11   PHOENIX-ABC A JOINT VENTURE;
     ACQUISITION BUSINESS
12   CONSULTANTS; JONETTA
     EVERANO; JESSICA MORALES;
13   DOES I–IX; INDIAN EYES LLC; and
     ROXIE SCHESCKES,
14
                            Defendants.
15

16        Before the Court, without oral argument, is Relator Salina Savage’s Motion

17   for Leave to Amend Complaint Under Fed. R. Civ. P. 15, ECF No. 190. Savage

18   seeks to amend the Second Amended Complaint, ECF No. 160, to (1) remove

19   claims relating to Cavanagh Services Group Inc.’s (“Cavanagh”) status as a

20   Historically Underutilized Business Zone (“HUBZone”) small business, and



     ORDER GRANTING LEAVE TO AMEND COMPLAINT - 1
 1   (2) make additional corrections. Savage and Defendant CH2M Hill Plateau

 2   Remediation Company (“CH2M”) stipulate to the first set of proposed amendments

 3   but dispute the second set. ECF No. 189 at 2; ECF Nos. 190, 196, 199. The

 4   remaining Defendants have not responded to Savage’s motion. Having reviewed

 5   the pleadings and the file in this matter, the Court is fully informed and grants

 6   Savage’s motion.

 7         Federal Rule of Civil Procedure 15(a)(2) provides that a party seeking to

 8   amend a pleading after the deadline to do so as a matter of course has passed, may

 9   do so “only with the opposing party’s written consent or the court’s leave.” The rule

10   instructs that the Court “should freely give leave when justice so requires.” Id. The

11   Court must apply this policy with “extreme liberality.” Rosenberg Bros. & Co. v.

12   Arnold, 283 F.2d 406, 406 (9th Cir. 1960); accord Newton v. Parker Drilling Mgmt.

13   Servs., Ltd., 881 F.3d 1078, 1099 (9th Cir. 2018).

14         The Court may deny a party leave to amend a pleading “only if there is strong

15   evidence of ‘undue delay, bad faith or dilatory motive on the part of the movant,

16   repeated failure to cure deficiencies by amendments previously allowed, undue

17   prejudice to the opposing party by virtue of allowance of the amendment, [or]

18   futility of amendment, etc.’” Sonoma Cty. Ass’n of Retired Emps. v. Sonoma

19   County, 708 F.3d 1109, 1117 (9th Cir. 2013) (alteration in original) (quoting Foman

20   v. Davis, 371 U.S. 178, 182 (1962)). “[T]he consideration of prejudice to the




     ORDER GRANTING LEAVE TO AMEND COMPLAINT - 2
 1   opposing party carries the greatest weight.” Id. (alteration in original) (quoting

 2   Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir. 2003)). And

 3   “[t]he mere fact that an amendment is offered late in the case . . . is not enough to

 4   bar it.” Id. at 1118 (alteration and omission in original) (quoting United States v.

 5   Webb, 655 F.2d 977, 980 (9th Cir. 1981)).

 6         CH2M argues Savage’s motion “grossly mischaracterizes the facts and

 7   alleged reasoning for her request for amendment.” ECF No. 196 at 2. It argues the

 8   blame for any misunderstanding on whether CH2M awarded a HUBZone

 9   subcontract to Cavanagh, or whether CH2M took any HUBZone credit for

10   Cavanagh under its Small Business Subcontracting Plan, lays entirely with Savage

11   because she failed to adequately investigate her claims before filing them. Id.

12   CH2M argues “Savage’s litigation history does not support granting any further

13   motions to amend in this matter” because “the last time Savage was granted leave

14   to amend (her second request) she added . . . claims that she now concedes were

15   baseless when asserted.” Id. at 3–4. CH2M emphasizes the cost it incurred

16   defending against Savage’s claims relating to Cavanagh’s HUBZone status.

17         CH2M focuses exclusively on Savage’s request to remove claims relating to

18   Cavanagh’s HUBZone status—proposed amendments to which CH2M has already

19   stipulated. ECF No. 189 at 2; ECF No. 196 at 2–4. Thus, CH2M ignores the

20   substance of Savage’s other proposed amendments, which make additional




     ORDER GRANTING LEAVE TO AMEND COMPLAINT - 3
 1   corrections that appear mostly clerical in nature. CH2M does not argue Savage’s

 2   proposed amendments would cause new prejudice or endorse some undue delay,

 3   bad faith, or dilatory motive. CH2M does not argue Savage’s proposed amendments

 4   would be futile. Instead, CH2M emphasizes its displeasure with Savage’s prior

 5   amendments. But CH2M has not presented “strong evidence” to justify denying

 6   Savage leave to make additional corrections that appear mostly clerical in nature.

 7   See Sonoma Cty. Ass’n of Retired Emps., 708 F.3d at 1117.

 8         Accordingly, IT IS HEREBY ORDERED:

 9         1.    Relator Salina Savage’s Motion for Leave to Amend Complaint Under

10               Fed. R. Civ. P. 15, ECF No. 190, is GRANTED. As part of this ruling,

11               the parties’ Stipulation to Amend Salina Savage’s Second Amended

12               Complaint Only as to the Removal of the Cavanagh Related Claims

13               Against CHPRC, ECF No. 189, is ACKNOWLEDGED.

14         2.    Relator Salina Savage shall file an amended complaint consistent with

15               ECF No. 190-1 no later than November 28, 2018.

16         3.    In light of the changed pleadings, Defendants Indian Eyes LLC and

17               Roxie Schescke’s motion to dismiss, ECF No. 174, and Defendant

18               CH2M Hill Plateau Remediation Company’s motion to dismiss, ECF

19               No. 187 (except the request for attorney fees and expenses on pages

20               28 and 29), are DENIED AS MOOT, and all dates and deadlines




     ORDER GRANTING LEAVE TO AMEND COMPLAINT - 4
 1                associated with those motions are STRICKEN except as outlined

 2                above. Defendants may file dispositive motions any time before the

 3                applicable deadline.

 4         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

 5   provide copies to all counsel.

 6         DATED this 20th day of November 2018.

 7
                        _________________________
 8                      SALVADOR MENDOZA, JR.
                        United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20



     ORDER GRANTING LEAVE TO AMEND COMPLAINT - 5
